Wright, C. J.
The error assigned is, that Bentley never was served, and that the court below had no jurisdiction over his person, so as to render judgment against him by default. Service upon Craig, (and this was unquestionably good), was a service upon the partnership ; and hence, sufficient as to each member of the firm. Code, section 1728. By this service, the'court obtained jurisdiction over Bentley, as well as Craig, and it was not lessened, or taken away, by the subsequent unnecessary reading of the same notice by the sheriff to Bentley.
Judgment affirmed.